DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites on the sixth line, “a message received by the communication unit in a first duration” which should likely be “a message received .  Appropriate correction is required.
Claims 2-9 inherit the features of claim 1 and are objected to accordingly.
Claims 4, 5 and 8 are objected to because they also recite “the communication unit” which should likely be removed from the claim limitations for the same reason as discussed above with regard to Claim 1.
Claim 6 is objected to because of the following informalities: the claim recites on the second line, “in individual period” which should be “in individual periods”. Appropriate correction is required.
Claims 7-8 inherit the features of claim 6 and are objected to accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a device and method for judging a test performed on a target device. 
The limitations in Independent Claims 1, 10 and 11 of receiving output test signals from a target test device, checking values of the test signals against expected values and judging the performed test as a pass or fail based on the check results, as drafted, are a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitations which recite “processing circuitry … to check a value of the test target signal … against a first expected value, to check a value of the test target signal … against a second expected value acquired by inverting each bit of the first expected value, and to judge a test on the test target device as pass or fail based on both of the check results” as drafted, are processes that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claims recite the following additional elements “processing circuitry to sequentially receive 
Further, the “processing circuitry” element in Claim 1 and “computer readable medium having a test program” element in Claim 11 are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, see MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus failing to integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements which recite to “receive” data, “processing circuitry” and a “computer readable medium having a test program” amount to no more than mere instructions to apply the exception using well-known, routine and conventional generic computer component, and merely gathering data and outputting the results of the judicial exception which cannot provide an inventive concept.  See MPEP 2106.05(d).  Thus, Claims 1, 10 and 11are not patent eligible under 35 U.S.C.101.
With regard to the individual dependent claims:
Claim 2 recites the additional elements, “the processing circuitry determines an initial value of the test target signal as the first expected value, computes a value acquired by inverting each bit of the initial value, and 
Claim 3 recites the additional elements, “the processing circuitry determines a first setting value which is in the range … as the first expected value and determines a second setting value which is in the range and is acquired by inverting each bit of the first setting value as the second expected value.” This limitation as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, thus reciting the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 4 recites the additional elements, “the processing circuitry checks a value of a signal adjacent to the test target signal … against a third expected 
Claim 5 recites the additional element, “wherein the message including the test target signal includes an update bit…,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Claim 5 recites the additional element, “the processing circuitry checks a value of the update bit … against a fourth expected value, and judges the test on the test target device as pass or fail based on the check result of the value of the test target signal and the check result of the value of the update bit.” This further additional element as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, thus reciting the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through 
Claim 6 recites the additional element, “wherein the test target signal and another one or more signals are included, in individual period, in the message … and a period of the test target signal is different from periods of any other signals,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 7 recites the additional element, “wherein the period of the test target signal is shorter than the periods of any other signals,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 8 recites the additional element, “wherein the communication unit receives any other signals each at least once during execution of the test on the test target device,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. mere data gathering, see MPEP 
Claim 9 recites the additional element, “wherein the processing circuitry notifies the test target device of the first expected value and the second expected value,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. mere data transferring or outputting, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 11 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a ‘computer readable medium’ which encompasses transitory embodiments.  The term ‘computer readable medium’ has only been defined in the Specification as, “The test program may be stored in a portable recording medium such as a magnetic disk or optical disk,” Paragraph [0031].  The term “such as” has been interpreted as reciting an example, as such does not limit the claim to only encompassing non-transitory storage. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals- Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the 
Therefore, applicant is advised to clarify a definition of the term ‘computer readable medium’.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations in Claim 10 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“by a test target device, sequentially transmitting messages…”, “by a test device, sequentially receiving the messages…” and “by the test device, checking a value… against a first expected value, checking a value… against a second expected value… and judging a test”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) Claim 10 is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The following paragraphs disclose the corresponding structure associated with the identified limitations:
At least Paragraph [0020] discloses the “test target device”.
At least Paragraphs [0021]-[0029] disclose the “test device”.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US PGPUB 2006/0095823; hereinafter “Fujiwara”).
Claim 1: (Currently Amended)	
Fujiwara teaches a test device, comprising:
processing circuitry to sequentially receive messages partially including a test target signal of a plurality of bits transmitted from a test target device ([0011] “a test apparatus for testing an electronic device that outputs an output signal in which bits of output data…”); and 
to check a value of the test target signal included in a message received by the communication unit in a first duration against a first expected value ([0016] “an expected 
to check a value of the test target signal included in a message received by the communication unit in a second duration different from the first duration against a second expected value acquired by inverting each bit of the first expected value ([0016] “an inversion cycle generating section for causing the expected value generating section to output a pattern in which the test pattern of the pertinent cycle is inverted as the expected value pattern for that cycle of the test pattern.” [0059] “The preceding cycle inversion expected value holding section 54 receives an inversion cycle expected value generated by the inversion cycle generating section 24 and outputs a signal in which the inversion cycle expected value is delayed by one cycle as an inversion cycle expected value of the preceding cycle.” [0058] “the comparator 58 judges if the calculated number of bits exceeds the preset number of bits under the same condition with the condition of judging if the DUT 110 inverts each output data per cycle and outputs it,” see Figure 5 of Fujiwara.), and 
to judge a test on the test target device as pass or fail based on both of the check results ([0056] “That is, when a fail occurs at least in either one of the L fail data and H fail data, the OR circuit 42 stores fail data FT indicating the fail in the fail memory 50. The use of the fail data FT allows the simple analysis of the DUT 110 to be carried out efficiently.”).


Fujiwara teaches the test device of claim 1 and Fujiwara further teaches
wherein the processing circuitry determines an initial value of the test target signal as the first expected value, computes a value acquired by inverting each bit of the initial value, and determines the computation result as the second expected value ([0016] “an inversion cycle generating section for causing the expected value generating section to output a pattern in which the test pattern of the pertinent cycle is inverted as the expected value pattern for that cycle of the test pattern.” [0059] “The preceding cycle inversion expected value holding section 54 receives an inversion cycle expected value generated by the inversion cycle generating section 24 and outputs a signal in which the inversion cycle expected value is delayed by one cycle as an inversion cycle expected value of the preceding cycle.” [0064] “the inversion cycle generating section 24 causes the expected value generating section 26 to output a pattern in which the test pattern of that cycle is inverted as an expected value pattern for that cycle of the test pattern.”).

Claim 4: (Currently Amended)		
Fujiwara teaches the test device of claim 1 and Fujiwara further teaches
wherein the processing circuitry checks a value of a signal adjacent to the test target signal in the message received by the communication unit against a third expected value, and judges the test on the test target device as pass or fail based on the check result of the value BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/slgApplication No.: NEWDocket No.: 2565-0551PUS1 Page 5 of 8 of the test target signal and the check result of the value of the signal adjacent to the test target signal ([0058] “FIG. 5 is a chart showing one 

Claim 10: (Original)	
Fujiwara teaches a test method, comprising:
by a test target device, sequentially transmitting messages partially including a test target signal of a plurality of bits; and by a test device, sequentially receiving the messages transmitted from the test target device ([0011] “a test apparatus for testing an electronic device that outputs an output signal in which bits of output data…”); and
by the test device, checking a value of the test target signal included in a message received in a first duration against a first expected value ([0016] “an expected value generating section for generating an expected value pattern of the output data to be outputted out of the DUT based on the test pattern, a logic comparator for comparing the output signal outputted out of the DUT corresponding to the test pattern with the expected value pattern to judge whether or not the DUT has a defect” ),
checking a value of the test target signal included in a message received in a second duration different from the first duration against a second expected value acquired by inverting each bit of the first expected value ([0016] “an inversion cycle generating section for causing the expected value generating section to output a pattern 
judging a test on the test target device as pass or fail based on both of the check results ([0056] “That is, when a fail occurs at least in either one of the L fail data and H fail data, the OR circuit 42 stores fail data FT indicating the fail in the fail memory 50. The use of the fail data FT allows the simple analysis of the DUT 110 to be carried out efficiently.”).

Claim 11: (Currently Amended) 	
Fujiwara teaches a computer readable medium having a test program that causes a computer to execute:
a process of sequentially receiving messages partially including a test target signal of a plurality of bits transmitted from a test target device ([0011] “a test apparatus for testing an electronic device that outputs an output signal in which bits of output data…”); and

checking a value of the test target signal included in a message received in a second duration different from the first duration against a second expected value acquired by inverting each bit of the first expected value ([0016] “an inversion cycle generating section for causing the expected value generating section to output a pattern in which the test pattern of the pertinent cycle is inverted as the expected value pattern for that cycle of the test pattern.” [0059] “The preceding cycle inversion expected value holding section 54 receives an inversion cycle expected value generated by the inversion cycle generating section 24 and outputs a signal in which the inversion cycle expected value is delayed by one cycle as an inversion cycle expected value of the preceding cycle.” [0058] “the comparator 58 judges if the calculated number of bits exceeds the preset number of bits under the same condition with the condition of judging if the DUT 110 inverts each output data per cycle and outputs it,” see Figure 5 of Fujiwara.), and
judging a test on the test target device as pass or fail based on both of the check results ([0056] “That is, when a fail occurs at least in either one of the L fail data and H fail data, the OR circuit 42 stores fail data FT indicating the fail in the fail memory 50. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as applied to claim 2 above, and further in view of Wong et al. (US Patent 5,682,352; hereinafter “Wong”).
Claim 3: (Currently Amended)		
Fujiwara teaches all the limitations of claim 2 as described above. Fujiwara does not teach the following, however, Wong teaches:
wherein when at least either of the initial value and the computation result is out of a range of the test target signal, the processing circuitry determines a first setting value which is in the range and is different from the initial value as the first expected L and VH are the boundaries of the acceptable voltage range for analog output signal DOUT.” Col. 5 Ln. 8: “a digital test can change digital control signals so that a gap between voltages VH and VL incrementally decreases until test result signal indicates the signal read from the memory cell is outside the range from VL to VH or incrementally increases until test result signal indicates the signal read from the memory cell is within the range from VL to VH.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the test device as disclosed by Fujiwara with the test signal range determination as taught by Wong as this improves the operation of the test device “Since the test circuits are integrated on-chip, noise during testing can be minimized, and very high accuracy resolution testing can be achieved” (Wong Col. 2 Ln. 6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as applied to claim 1 above, and further in view of Yau et al. (US Patent 5,570,374; hereinafter “Yau”).
Claim 5: (Currently Amended)		
Fujiwara teaches all the limitations of claim 1 as described above. Fujiwara does not teach the following, however, Yau teaches:
wherein the message including the test target signal includes an update bit indicating whether the value of the test target signal has been updated (Col. 2 Ln. 66: 1 -12m executes a self-testing routine in accordance with its particular structure. The results of the self-testing undertaken by each of the elements 121 -12m are reflected in the status of a flag (not shown), referred to as a BIST flag.”), and
the processing circuitry checks a value of the update bit included in the message received by the communication unit against a fourth expected value, and judges the test on the test target device as pass or fail based on the check result of the value of the test target signal and the check result of the value of the update bit (Col. 4 Ln. 43: “an element within the stage 14.sub.i may complete its BIST routine, then generate a binary one level BF to indicate a fault, and thereafter reset its BIST flag so as to now generate a binary zero BF signal.” Col. 5 Ln. 8: “If the RB signal is zero and one or more of the BF signals is at a binary zero level, that is, BF'=0 (indicating a stuck-at-zero condition of one or more of the elements in the stage), then the Fail state 26 is entered. Conversely, if the RB signal is a binary zero, but all of the BF signals from the elements in the stage 14i are a binary one (indicating a successful test and BIST flag check), then the Pass state 30 is entered.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the test device as disclosed by Fujiwara with the update bit as taught by Yau since “there is a need for a built-in self-test control network for scheduling the self-testing of a plurality of different types of BIST'd elements, and for latching the collective test signatures of the elements so as to reduce the complexity of the test controller” (Yau Col. 1 Ln. 59).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as applied to claim 1 above, and further in view of Chakrabarti et al. (US PGPUB 2015/0319072; hereinafter “Chakrabarti”).
Claim 6: (Currently Amended)		
Fujiwara teaches all the limitations of claim 1 as described above. Fujiwara does not teach the following, however, Chakrabarti teaches:
wherein the test target signal and another one or more signals are included, in individual period, in the message transmitted from the test target device, and a period of the test target signal is different from periods of any other signals ([0021] “a test message, such as a frame, a packet, a datagram, a user datagram protocol (UDP) packet, a transport control protocol (TCP) packet, or a protocol data unit (PDU), may include fuzzed data. In this example, fuzzed data may include one or more parameter values (e.g., in a header portion of the test message) and/or user data that is random, invalid, or unexpected data. In some embodiments, test messages that include fuzzed data may conform to a specific protocol and/or may otherwise appear normal or valid,” wherein Fig. 2 of Chakrabarti shows the “fuzzed data”, i.e. the “test target signal”, as comprising a portion, i.e. “individual period”, of a transmitted message.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the test device as disclosed by Fujiwara with the message configuration as taught by Chakrabarti since “it may be desirable to test the resources under non-trivial load conditions that mirror or closely approximate real world scenarios” (Chakrabarti [0020]).


Fujiwara in view of Chakrabarti teaches the test device of claim 6 and Chakrabarti further teaches wherein the period of the test target signal is shorter than the periods of any other signals ([051] “Referring to FIG. 2… Preamble 202 may represent a seven octet (e.g., seven bytes) data portion… Destination address 204 may represent a six octet data portion… Source address 206 may represent a six octet data portion… TLP value 208 may represent a two octet data portion… User data 210 may represent a data portion (e.g., generally between 46 and 1500 octets in size)… EDC 212 may represent a four octet data portion.” [0052] “Fuzzed data 214 may represent a data portion of various octets and may include any information for testing DUT 106,” see also Fig. 2 of Chakrabarti.).

Claim 8: (Currently Amended)	
Fujiwara in view of Chakrabarti teaches the test device of claim 6 and Chakrabarti further teaches wherein the communication unit receives any other signals each at least once during execution of the test on the test target device ([0105] “FTM 102 may use stored state information to identify test message 200 in a first test and may generate multiple versions of test message 200, each having different fuzzed parameter values. In this example, a second test may send the different versions of test message 200 to see if DUT experiences issues with one or more of these different versions of test message 200.”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as applied to claim 1 above, and further in view of Nakaya (US PGPUB 2009/0138770; hereinafter “Nakaya”).
Claim 9: (Currently Amended)	
Fujiwara teaches all the limitations of claim 1 as described above. Fujiwara does not teach the following, however, Nakaya teaches:
wherein the processing circuitry notifies the test target device of the first expected value and the second expected value ([0118] “At first step 500, one or more items of test configuration data, test input data corresponding to each test configuration, one item of transfer configuration data, and expected value data corresponding to the test input data are prepared. They are referred to as a test data set.” [0119] “Next, the test data set is loaded into the reconfigurable device (FIG. 6),” wherein the “reconfigurable device” is the “test target device”. [0141] “at step 560 in FIG. 16, the test result data is compared with the expected value over N clocks.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the test device as disclosed by Fujiwara with the notification of excepted values as taught by Nakaya “so that a large number of tests can be made without communicating data to/from the outside of the device… [since] once configuration data is loaded, tests can be performed afterward based only on movements of data within the device, so that high-speed test can be made without being limited by the speed of the test bus” (Nakaya [0144]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G.M/
Examiner, Art Unit 2194      
/UMUT ONAT/Primary Examiner, Art Unit 2194